Citation Nr: 0014381	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-15 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
narcolepsy.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968.  

The issue of entitlement to service connection for hepatitis 
was previously denied by the Department of Veterans Affairs 
(VA) in a rating decision of November 1972.  The veteran did 
not appeal that determination within one year of the notice 
thereof, and the decision became final.  

The issue of entitlement to service connection for narcolepsy 
was previously denied by VA in a rating decision of March 
1979.  The veteran did not appeal that determination within 
one year of the notice thereof, and the decision became 
final.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a November 1992 
decision, by the Washington, DC, Regional Office (RO), which 
denied the veteran's attempt to reopen his claims of 
entitlement to service connection for hepatitis and 
narcolepsy; the rating action also denied service connection 
for PTSD and a skin disorder.  The notice of disagreement 
with this determination was received in December 1992.  A 
statement of the case was issued in June 1993.  The 
substantive appeal was received in July 1993, wherein the 
veteran requested a hearing.  The record indicates that the 
veteran was scheduled to appear at a hearing before a local 
hearing officer at the RO in February 1994, but he failed to 
report.  Subsequently, the veteran was scheduled to appear at 
a hearing before a Member of the Board in May 1997; however, 
he also failed to report for that hearing.  

In June 1997, the Board remanded the case to the RO for 
further evidentiary development.  Following the RO's attempts 
to complete the requested actions, a supplemental statement 
of the case was issued in February 2000.  The case was again 
received at the Board in May 2000.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in May 2000.  


FINDINGS OF FACT

1.  An unappealed RO rating decision rendered in November 
1972 denied the veteran's claim of service connection for 
hepatitis.  

2.  The evidence that has been submitted since the November 
1972 rating decision denying service connection for hepatitis 
is new, but not material, and is not so significant that it 
must be considered to decide fairly the merits of the 
veteran's claim.  

3.  An unappealed RO rating decision rendered in March 1979 
denied the veteran's claim of service connection for 
narcolepsy.

4.  The evidence provided since the RO's March 1979 decision, 
when viewed by itself or in the context of the earlier 
evidence of record, is not so significant that it must be 
considered to decide the merits of the claim.  

5.  There is no medical evidence establishing a diagnosis of 
PTSD, and the veteran's claim for service connection for this 
disorder is not plausible under the law.  

6.  The record contains no competent evidence of a medical 
nexus between the veteran's claimed skin disorder and his 
period of service.  


CONCLUSIONS OF LAW

1.  The November 1972 rating action is final; evidence 
submitted since that decision does not constitute new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for hepatitis.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1999).  

2.  The March 1979 rating action is final; evidence submitted 
since that decision does not constitute new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for narcolepsy.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a).  

4.  The veteran's claim of entitlement to service connection 
for a skin disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Pertinent Laws, 
Regulations,
and Court Precedents

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1999).  

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  We 
first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  Therefore, the ruling in Hodge must be 
considered as easing the veteran's evidentiary burden in 
seeking to reopen a previously and finally denied claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether the evidence is new, which is a 
determination separate from whether it is material.  See also 
Anglin v. West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) 
("nothing in Hodge suggests that the understanding of 
'newness' as embodied in the first prong of the Colvin test 
is inadequate or in conflict with the regulatory definition 
of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been further interpreted by the Court of Appeals 
for Veterans Claims:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet. App. 1, 4 (1998), motion for recon/review denied, 12 
Vet.App. 234 (1999).  In determining whether newly submitted 
evidence is material under the caselaw discussed above, we 
are further guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans' 
benefits system such that, although "not every piece of new 
evidence is 'material' . . . we are concerned . . . that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet. App. 510 (1992).  This principle 
has been recently reaffirmed by the Court.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999) (per curiam).  As noted above, 
under the precedent decision of the Court in the Evans case, 
supra, in order to reopen a previously and finally denied 
claim there must be new and material evidence entered into 
the record since the most recent denial on any basis, either 
on the merits or on an attempted reopening. Id. at 285.  

A.  New and material evidence to reopen the claim of
service connection for hepatitis

When the claim seeking service connection for hepatitis was 
denied by the RO in November 1972, the record included the 
service medical records and a VA hospital summary dated in 
July 1972.  The service medical records, including the 
enlistment examination dated in March 1966, and the 
separation examination dated in September 1968, are 
completely negative with respect to any complaints or 
findings referable to hepatitis.  The veteran was admitted to 
a VA hospital on July 10, 1972, at which time it was noted 
that he presented a picture of pan-anxiety; on admission, he 
reported a history of hepatitis and gonorrhea.  There were no 
clinical findings, or a diagnosis, of hepatitis reported.  

The RO's November 1972 decision denied the veteran's claim 
for service connection for hepatitis, based on a finding that 
the service records showed no hepatitis.  

The evidence received since the November 1972 decision 
essentially consists of a VA hospital summary dated in June 
1975; VA treatment reports dated from September 1972 to 
February 1974; the report of a VA compensation examination 
dated in November 1978; a private medical statement from 
James D. Miller dated in August 1992; the report of a VA 
compensation examination dated in September 1992; and VA 
treatment reports dated from March 1995 to May 1995.  

In this regard, the Board notes that the newly received 
medical records reflect findings of chronic hepatitis.  
Significantly, a VA hospital report dated in February 1974 
reported a diagnosis of chronic hepatitis, and a private 
medical statement dated in August 1992 reported that the 
veteran had been diagnosed as having chronic hepatitis.  
While this evidence is new, it is not material because it 
does not bear directly and substantially upon the issue at 
hand, nor does it provide a more complete picture of the 
circumstances surrounding the origin of the veteran's 
currently diagnosed hepatitis.  The evidence does not provide 
competent medical evidence of a link between chronic 
hepatitis and the veteran's military service.  The only link 
between the veteran's service and his current medical 
diagnosis of chronic hepatitis is his subjective complaint 
that he developed hepatitis as a result of continuing drug 
use which began in service.  


Inasmuch as a competent medical opinion is necessary to 
establish a link between the veteran's current diagnosis and 
an incident or illness that occurred in service, the 
veteran's assertion that his current diagnosis of chronic 
hepatitis is related to drug use in service is insufficient 
to reopen his claim of service connection for hepatitis.  See 
Moray v. Brown, 5 Vet.App. 211, 214 (1993).  In summary, the 
Board finds that the additional evidence presented since 
November 1972 is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hepatitis.  What is still lacking 
is competent medical evidence linking the veteran's currently 
diagnosed hepatitis to his period of service.  In the absence 
of such evidence, the claim cannot be reopened.  Accordingly, 
the decision of November 1972 that denied service connection 
for hepatitis remains final, and the benefit sought on appeal 
must be denied.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (a) (1999).  

B.  New and material evidence to reopen the claim 
of service connection for narcolepsy

When the claim seeking service connection for narcolepsy was 
denied by the RO in March 1979, the record included the 
service medical records; a VA hospital summary dated in June 
1975; VA treatment reports dated from September 1972 to 
February 1974; and the report of a VA compensation 
examination dated in November 1978.  

Essentially, the veteran's service medical records are 
completely silent with respect to any complaints, findings, 
or diagnosis of a sleep disorder, including narcolepsy.  VA 
medical records dated from 1972 through 1978 reflect clinical 
evaluation and treatment for several unrelated disabilities; 
these records were negative for any findings of narcolepsy.  
On the occasion of the VA examination in November 1978, the 
veteran indicated that he first noted that he was falling 
asleep or becoming drowsy during the day in 1972; he stated 
that he frequently fell asleep while on a bus, or watching 
television, or when filling out applications.  He stated that 
if he was in an active situation he would not fall asleep.  
It was noted that examination was normal.  An EEG was mildly 
abnormal because of scattered theta activity, thought to be 
slightly more prominent from the posterior portions of the 
head, bilaterally; there was only one brief episode of rapid 
eye movements during drowsiness.  The diagnosis was that 
there was no evidence of narcolepsy.  

The evidence received since the March 1979 rating decision 
essentially consists of a private medical statement from 
James D. Miller, dated in August 1992; the report of a VA 
compensation examination dated in September 1992; and VA 
treatment reports dated from March 1995 to May 1995.  

The medical evidence submitted is new, in that it was not 
previously of record when the RO reviewed the veteran's claim 
in March 1979.  However, the evidence is not material, 
because it does not tend to demonstrate that the veteran 
currently has a sleep disorder, diagnosed as narcolepsy, and 
that such a disorder is related to military service; rather, 
in a medical statement dated in August 1992, it was noted 
that the veteran reported an inability to sleep due to 
recurrent dreams of his experiences in Vietnam.  Clinical 
findings have been normal and a diagnosis of narcolepsy has 
not been made.  For service connection, there must be 
evidence of a disease or injury in service and a present 
disability which is attributable to such disease or injury.  
Rabideau v. Derwinski, 2 Vet.App. 141 (1992).  In this case, 
because the newly evidence fails to show that the veteran 
currently experiences a sleep disorder diagnosed as 
narcolepsy, it does not bear directly or substantially on the 
specific matter at issue and, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  

In light of the foregoing, the Board finds that the evidence 
received subsequent to the March 1979 decision is not new and 
material, and does not serve to reopen the veteran's claim 
for service connection for narcolepsy.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).  Accordingly, 
the benefit sought on appeal must be denied.  




II.  Service connection for PTSD and a 
skin disorder

A.  Factual background

The record reflects that the veteran served on active duty 
from October 1966 to September 1968; his military 
occupational specialty was stock control and accounting 
specialist.  His report of separation from service (DD Form 
214) does not show that he received any awards or decorations 
indicative of involvement in combat.  The service medical 
records, including the induction examination in March 1966 
and the separation examination conducted in September 1968, 
reflect no complaints, findings, or diagnosis of a 
psychiatric disorder or a skin disorder.  

Of record is a VA hospital report dated in July 1972, 
indicating that the veteran was admitted to the hospital on 
July 10, 1972, and placed on medication; it was noted that he 
presented a picture of somewhat pan-anxiety.  At that time, 
there was no real evidence of an overt schizophrenic or 
psychotic affectual disturbance.  It was noted that the 
veteran quickly stabilized in the hospital setting, but he 
left the hospital AWOL.  The discharge diagnosis was anxiety 
(not a definite diagnosis, since he was only observed for a 
most brief period of time).  There was no indication of any 
complaints or findings of a skin disorder.  

The veteran was afforded a VA compensation examination in 
November 1978, at which time it was noted that he had had 
previous admission at a VA hospital for mental problems in 
1972; in 1973, he was seen at the mental hygiene clinic for a 
mental condition related to drug abuse.  It was also reported 
that, in 1975, he was hospitalized at VA with a diagnosis of 
schizophrenia, paranoid type.  No pertinent diagnosis was 
reported.  No active lesions were reported on examination of 
the skin.  

Received in December 1978 was a VA hospital summary 
indicating that the veteran was admitted to the hospital on 
June 2, 1975, at his own request following an incident and a 
fight with his common-law wife; at that time, he had a fight 
with her and nearly choked her.  The veteran indicated that 
he had noted a progressive change in himself ever since his 
discharge from military service; since that time, he stated 
that he had become increasingly withdrawn and paranoid.  The 
veteran also reported a history of drug use ever since 
military service.  Following his discharge from service, he 
had tried to be employed and had many jobs, but he had 
problems keeping them.  On interview, his affect was flat; he 
was oriented, coherent, and relevant, but in denial.  Memory 
was good.  He had loss of association, and was very much 
ambivalent.  The discharge diagnosis was schizophrenia, 
paranoid type.  Received in January 1979 were VA treatment 
reports dated from September 1972 to February 1974, showing 
hospitalization and treatment for drug abuse, redundant 
foreskin, and chronic hepatitis.  These records do not 
reflect any findings of a psychiatric disorder or a skin 
disorder.  

Of record is a medical statement from James D. Miller, 
treatment counselor at TOPS clinic, dated in August 1992, 
indicating that the veteran was a patient at the clinic and 
that he had been diagnosed as having an opiate dependence, 
cocaine abuse, and alcohol abuse problem.  Mr. Miller 
indicated that the veteran had been diagnosed by the medical 
director as having chronic hepatitis.  Mr. Miller noted that 
the veteran reported great stress and inability to sleep due 
to recurrent dreams of his experiences in Vietnam; he further 
noted that the veteran reported general nervousness and 
exaggerated started response.  Mr. Miller stated that it was 
possible that the veteran's drug use might be partly due to 
an attempt to medicate his PTSD-related feelings.  

The veteran was afforded a VA compensation examination in 
September 1992, at which time he reported being stationed in 
Vietnam in the late 1960's for about one year; he stated that 
he was mainly stationed as a guard around a petroleum tank 
farm, and at pump stations in several places in South 
Vietnam.  The veteran indicated that he was on guard against 
the North Vietnamese and Vietcong; he stated that his posts 
were shelled at times with mortars or rockets from North 
Vietnamese, but he was not in actual severe combat with the 
enemy.  The veteran stated that there were no injuries or 
casualties among the people who were stationed with him.  He 
indicated that sometimes he thought people on the street were 
noticing him or talking about him; he occasionally had vague 
hallucinations.  He stated that he slept a good bit during 
the day; he did not sleep much at night.  His memory was all 
right.  He stated that he jumped at loud noises.  The veteran 
reported that he occasionally dreamt about Vietnam, but not 
about actual experiences which he had in Vietnam but about 
being overrun by the Vietnamese, although he was not exposed 
to that experience while he was there.  

On examination, it was noted that veteran's attention seemed 
vague though he did answer appropriately, and seemed to 
understand the questions of the examiner.  His mood was 
euthymic to slightly depressed.  His affect was broad-ranged, 
and he became angry when he thought that he would not be 
granted his benefits.  He had vague ideas of reference; he 
had no active auditory or visual hallucinations.  His 
cognitive functions were normal.  He had no clear evidence of 
anxiety or other disturbance during the interview.  The 
examiner observed that the veteran was not exposed to severe 
combat, to injuries, or to killing of other soldiers during 
Vietnam because he was stationed in rear areas guarding 
patrol supplies.  It was noted that he had used drugs during 
service and was currently on Methadone.  The examiner 
concluded that the veteran did not have the usual criteria 
for PTSD; he noted that the veteran did not have the 
preoccupation with Vietnam or the anxiousness related to 
people with PTSD.  The examiner stated that the veteran's 
problems seemed principally related to drug abuse, for which 
he was currently in a treatment program.  The pertinent 
diagnosis was substance abuse.  

The veteran was also afforded a skin examination in September 
1992, at which time he complained of breakouts in the groin 
area and on his back once a year; he stated that he had been 
prescribed various creams for the groin area, but he did not 
recall the diagnoses or the medication.  He reported that the 
lesions had begun during military service, approximately 24 
years before.  The veteran complained of itching with lesions 
in the groin and nonpuritic bumps on his back.  He stated 
that the groin rash was relieved with topical creams.  On 
examination, it was noted that the nape of the neck had skin 
colored papules, but the groin area was without any lesions.  
The pubic area was dry, and the back had skin-colored 
papules, some of which had scarring.  The pertinent diagnoses 
were acne of back, acne keloidalis of neck, and xerosis of 
the pubic area.  

Received in May 1995 were VA treatment reports dated from 
March 1995 to May 1995, which show that the veteran underwent 
a period of hospitalization and treatment for a left hip 
disorder.  These records also reflect ongoing clinical visits 
at the rehabilitation clinic.  These records do not reflect 
any treatment for PTSD or a skin disorder.  

B.  Legal analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  No 
conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).  

The Court has established rules for the determination of a 
well-grounded claim based upon the chronicity and continuity 
of symptomatology provisions of 38 C.F.R. § 3.303(b).  The 
Court has ruled that the chronicity provision of § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of section 3.303(b) if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet.App. 488, 493 
(1997).  

The initial question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

The U.S. Court of Appeals for the Federal Circuit has 
recently recognized that, in applying this standard, "the 
threshold established for assessing whether a claim is well 
grounded has long been understood to be uniquely low."  
Hensley v. West, ___ F.3d ___, No. 99-7029 (May 12, 2000).  
Nevertheless, the standards requiring a current diagnosis of 
the claimed disorder, medical nexus evidence linking it to 
service, and evidence of an in-service disease or injury have 
not been abrogated.

1.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999).  
The diagnosis of PTSD must comply with the criteria set forth 
in the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (DSM-IV).  
See generally Cohen v. Brown, 10 Vet.App. 128 (1997); 
38 C.F.R. § 4.125 (1999).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records, such as 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), formerly the U.S. Army & Joint 
Environmental Support Group (ESG).  If VA determines that the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressor's occurrence, and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (1999); Zarycki v. Brown, 
6 Vet.App. 91, 98 (1993).  If, however, VA determines either 
that the veteran did not engage in combat with the enemy or 
that the veteran did engage in combat, but that the alleged 
stressor is not combat related, then the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other evidence which corroborate 
the veteran's testimony or statements.  See Moreau v. Brown, 
9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 Vet.App. 163, 166 
(1996); Doran v. Brown, 6 Vet.App. 283 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

However, as noted above, acceptance of the claimed stressors 
is but one of three elements needed to well-ground a PTSD 
claim.  The veteran must still provide evidence of a clear 
and unequivocal diagnosis of PTSD, and medical evidence of a 
nexus between service and PTSD.  Cohen, at 137; 38 C.F.R. 
§ 4.125 (1999).

The Board has reviewed the objective medical evidence, and 
finds that the veteran has not produced any competent medical 
evidence that he currently suffers from PTSD, or evidence 
which establishes a nexus or a link between any currently 
diagnosed psychiatric disorder and his active service.  He 
has not been given a diagnosis of PTSD, as required by 38 
C.F.R. § 3.304(f).  We note that the veteran has been seen 
for psychiatric disorders since 1972, but none of these 
disorders is related to his active service, and not until 
recently has the veteran asserted that these psychiatric 
symptoms are manifestations of PTSD.  The earliest records of 
treatment, dated in July 1972, show that he was diagnosed 
with an anxiety disorder.  Most recently, upon VA examination 
dated in September 1992, the examiner concluded that the 
veteran did not meet the criteria for a diagnosis of PTSD; 
rather, he attributed the veteran's cited problems to drug 
abuse.  

The Board finds it significant that the evidence of record 
does not show a clear diagnosis of PTSD by an appropriate 
mental health professional.  In Cohen, the Court stated that 
mental health professionals are experts, and are presumed to 
know the DSM requirements applicable to their practice and to 
have taken them into account in providing a PTSD diagnosis.  
See Cohen, supra, at 140.  In the instant case, the veteran 
has been previously examined by mental health professionals.  
However, the evidence of record does not reflect a current 
diagnosis of PTSD.  

In the absence of medical evidence supporting a diagnosis of 
PTSD, it is the finding of the Board that the veteran has not 
presented a well-grounded claim of entitlement to service 
connection for PTSD.  

2.  Skin disorder

With respect to the veteran's claim of service connection for 
a skin disorder, the Board notes that the service medical 
records are completely silent with respect to any complaints 
or findings of a skin disorder.  In addition, a skin disorder 
was not manifested until September 1992, approximately 24 
years after the veteran's discharge from military service.  
The record indicates that the veteran has a current skin 
disorder, diagnosed as acne of the neck and back and xeroses 
of the pubic area.  However, there is no medical evidence of 
record linking the finding in 1992 of acne of the neck and 
back, and xeroses of the pubic area, to service or to any 
incident of service.  As there is no competent evidence which 
provides the required nexus between military service and acne 
of the neck and back, service connection for a skin disorder 
is not warranted.  See Caluza v. Brown, 7 Vet.App. 498 
(1995).  

The veteran has in essence indicated that he has a skin 
disorder which is related to service.  However, where the 
determinative issue involves either medical causation or 
medical diagnosis, competent medical evidence is required; 
where the determinative issue does not require medical 
expertise, lay testimony may suffice.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-495 (1992).  A veteran's statement that he is 
suffering from a current disability is not by itself 
sufficient to make a claim well grounded, since a lay person 
is not competent to offer evidence requiring medical 
knowledge.  See Voerth v. West, 13 Vet.App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim.").  See also Bostain v. West, 11 
Vet.App. 124, 127 (1998), citing Espiritu, supra; Carbino v. 
Gober, 10 Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. 
West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Thus, while the veteran is competent to testify regarding the 
events that are alleged to have occurred during his active 
service, he is not competent to diagnose the etiology.  
Therefore, the veteran's claim that he is suffering from a 
service-related skin disease is not sufficient to make his 
claim well grounded.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran has not presented a well-
grounded claim of entitlement to service connection for a 
skin disability.





ORDER

1.  New and material evidence has not been presented to 
reopen a claim for service connection for hepatitis.  The 
appeal is denied.  

2.  New and material evidence has not been presented to 
reopen a claim for service connection for narcolepsy.  The 
appeal is denied.  

3.  Entitlement to service connection for PTSD is denied.  

4.  Entitlement to service connection for a skin disorder is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

